IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0782
                                  Filed May 2, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CLIFFORD ARNELL GOODEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.




      Clifford Gooden appeals following a jury trial finding him guilty of operating

a vehicle without the owner’s consent, asserting his constitutional rights were

violated as a result of juror bias. AFFIRMED.




      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


DOYLE, Judge.

       Following a jury trial, Clifford Gooden was found guilty of operating a vehicle

without the owner’s consent.        He now appeals the conviction, arguing his

constitutional rights were violated as a result of juror bias. Specifically, he alleges

that an answer given during voir dire by a person ultimately impaneled upon the

jury was evidence of the juror’s actual bias, depriving him of a fair trial. However,

Gooden concedes his trial counsel did not challenge the juror for cause, which

waived any objection he may have had concerning the alleged bias. See State v.

Hendrickson, 444 N.W.2d 468, 472 (Iowa 1989) (“Known objections to prospective

jurors, or objections which may be ascertained, are waived if no challenge is made

before the jury is sworn.”). Nevertheless, because “[i]neffective assistance of

counsel is an exception to the traditional error preservation rules,” State v.

Brothern, 832 N.W.2d 187, 191 (Iowa 2013), Gooden alternatively argues his trial

counsel was ineffective for failing to challenge the juror for cause.

       We    generally    reserve   ineffective-assistance-of-counsel     claims    for

postconviction-relief proceedings, “where counsel can have his or her day in court

to respond to the defendant’s charges.” State v. Coleman, 907 N.W.2d 124, 142

(Iowa 2018). “This is especially appropriate when the challenged actions concern

trial strategy or tactics counsel could explain if a record were fully developed to

address those issues.” State v. McNeal, 867 N.W.2d 91, 105-06 (Iowa 2015).

Thus, the merits of an ineffective-assistance claim will only be considered on direct

appeal “if the record is adequate to decide the issue,” which only occurs in rare

cases. State v. Hopkins, 860 N.W.2d 550, 556 (Iowa 2015). Because we believe
                                         3


Gooden’s challenge requires a more fully developed record, we preserve his claim

for possible postconviction-relief proceedings.

      AFFIRMED.